John D. Bennett, J.
On submission of a decree in this accounting proceeding, the executors seek multiple commissions. SOPA 2307 (subd. 5) allows each fiduciary, up to a total of three, one full commission “ if the gross value of the principal of the estate accounted for amounts to $100,000 or more ”. The computation of commissions as claimed by them is set forth in an amended schedule “ I ” to the account. As is evident from that amended schedule, it is only by the addition of income earned during administration set forth in schedule “ A-2 ” that the estate totals more than $100,000. However, the statute itself allows multiple commissions based on the gross value of the principal alone, and this has been the interpretation placed on the statute (Matter of Freeman, 105 Misc. 423; Dodge & Sullivan, Estate Administration and Accounting, p. 524; 2 Jessup’s Redfield, Law and Practice in Surrogates’ Courts [1930 ed.], § 1164). Even in the absence of objections to commissions, it is the court’s prerogative to compute them according to law. Accordingly, only one full commission will be allowed, to be divided equally between the executors.